Citation Nr: 1138275	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-16 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the appellant testified at a Board videoconference hearing.  

In an August 2010 decision, the Board granted service connection for a toenail fungus and denied service connection for cavernous hemangioma, a back disability, and left ear hearing loss.  The remaining issues on appeal-entitlement to service connection for right and left knee disabilities-were remanded to the RO for additional evidentiary development.  In June 2011, the Board again remanded these issues to the RO for additional evidentiary development.  A review of the record shows that the RO has substantially complied with all remand instructions to the extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Neither the appellant nor his representative has argued otherwise.  

In its August 2010 decision and June 2011 remand, the Board noted that at his January 2010 hearing, the appellant had raised claims of service connection for right ear hearing loss and bilateral tinnitus.  Because the RO had not yet considered those claims, the Board referred them for appropriate action.  The record currently before the Board contains no indication that the RO has addressed these claims.  Thus, they are again referred to the RO for appropriate action.  




FINDINGS OF FACT

A chronic right or left knee disability was not present during the appellant's active service or within the first post-service year and the most probative evidence establishes that the appellant's current right and left knee disabilities are not causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).

2.  A left knee disability was not incurred in service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In January 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The June 2007 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's complete service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded a VA medical examination in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the medical opinion provided by the examiner in August 2011 is adequate.  The opinion was provided by a qualified medical professional, a VA physician, and was predicated on a full reading of all available records, including the appellant's service treatment records and the statements he has submitted in connection with his claims.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The appellant's service treatment records show that he was seen during his period of active duty on multiple occasions for various complaints, including heel pain, stomach cramps, back pain, tingling in his left calf, an ear ache, a sore throat, and discolored toenails.  On no occasion, however, did he report right or left knee pain and service treatment records are otherwise negative for abnormalities pertaining to either knee.  At the appellant's September 1968 military separation medical examination, his lower extremities and musculoskeletal system were examined and found to be normal.  

In December 2008, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral knee disabilities.  On his application, he reported that he had sustained injury to both knees in November 1964 for which he received treatment from military physicians between 1964 and 1969.  

In support of his claim, the RO obtained private clinical records identified by the appellant, dated from February 2002 to June 2009.  In pertinent part, these records show that in February 2002, the appellant underwent MRI of the left knee which showed a meniscal tear and probable early degenerative osteoarthritis.  In March 2002, the appellant underwent left knee arthroscopy.  In June 2002, he again sought treatment for left knee pain, which he indicated had been present for the past four to five months.  It was noted that the appellant had recently undergone left knee arthroplasty after which he had had significant relief of his left knee symptoms.  Since that time, however, he had sustained a fall after which he developed acute left knee pain.  In July 2002, the appellant again underwent left knee arthroscopy, including a partial medial meniscectomy and chondroplasty.  In March 2003, he underwent left knee meniscectomy, Unispacer hemiarthroplasty, and patellar chondroplasty.  

Subsequent private clinical records show that in July 2003, the appellant underwent an MRI of the right knee in connection with his complaints of pain for the past three weeks.  The study showed a meniscal tear and medial compartment cartilage narrowing.  Later that month, the appellant underwent right knee meniscectomy and patellar chondroplasty.  

In December 2007, the appellant underwent a left total knee arthroplasty.  

In December 2008, X-ray studies of the right knee showed advanced varus arthrosis.  In June 2009, a right total knee replacement was discussed, although the appellant elected to continue conservative treatment.  

In a February 2010 letter, the appellant's private physician noted that the appellant was applying for service connected benefits for a left knee replacement.  He indicated that it was his opinion that the appellant's "previous arthritis of the left knee may be related to his previous Service connection and history of participating in basic training."  

At his January 2010 hearing, the appellant testified that during boot camp, he participated in training "where they had us going around a 360 degree circle.  It was packed harsh concrete with pebbles, we could get up, go down, get up, go down constantly beating up our knees."  The appellant testified that he did not seek treatment at that time for injuries to his knees as it was frowned upon.  Nonetheless, he testified that he had had problems with his knees since boot camp.

In December 2010, the appellant underwent VA medical examination at which he reported that he first began having problems with his knees around 1965 while participating in basic training.  Specifically, he recalled that he had been participating in a training exercise where he was repeatedly required to fall on his knees.  He indicated that he began having bilateral knee pain at that time which had since progressed, requiring laparoscopic surgeries on both knees as well as a left total knee replacement.  The appellant also reported that he would probably require a right total knee replacement in the future.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having severe left degenerative joint disease, status post total knee replacement with residual myofascial pain, and severe right degenerative joint disease.  The examiner noted that he had reviewed the appellant's service treatment records which were negative for complaints or abnormalities pertaining to the knees.  He further noted that although the appellant's post-service advanced degenerative disease with underlying chronic meniscal tears was well documented in the medical evidence of record, there was no evidence of knee joint problems beginning while in the active military service.  He indicated that in light of the evidence of record, any attempt to connect the current knee disabilities to service would require resort to mere speculation.  

In an August 2011 addendum, the examiner noted that he had been asked to clarify his opinion.  He indicated that it was his opinion that it was less likely than not that the appellant left and right knee disabilities were caused by or the result of his active service.  The examiner explained that he had considered the appellant's reports that he had sustained injury after repeatedly falling on his knees while participating in training and that his current knee disabilities were caused by that injury.  The examiner explained, however, that service treatment records contained no evidence of knee problems, nor did the appellant complain of knee symptoms at any time during his four years of active duty.  He also noted that the first evidence of post-service knee treatment was not until 2000.  He indicated that it was his opinion that it was less likely than not that the appellant's current bilateral knee condition was caused by or the result of active service.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant contends that his current right and left knee disabilities were incurred in service as a result of injuries he sustained during boot camp.  Specifically, he recalls sustaining right and left knee injuries while participating in a training exercise in which he was required to stand and kneel repeatedly on a concrete surface.  He contends that he developed persistent problems with his knees after participating in the exercise, although he did not seek medical treatment as it was frowned upon.  

After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claims of service connection for right and left knee disabilities.

As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of a right or left knee injury, symptoms, or disability.  In fact, at his September 1968 military separation medical examination, the appellant's lower extremities and musculoskeletal system were examined and affirmatively found to be normal.  

The Board has carefully considered the appellant's statements to the effect that he injured his knees during boot camp and experienced continuous problems thereafter.  The Board finds that the appellant is competent to describe the circumstances surrounding his reported in-service knee injuries as well as subsequent knee symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) (holding that lay evidence is still competent to establish the occurrence of observable events and medical symptoms).  

Once evidence is determined to be competent, the Board must next determine whether the evidence is credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In analyzing credibility, the Board must take into account multiple factors, including whether there is corroborating evidence to support an account or conflicting evidence indicating that a statement is untruthful or mistaken.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. 

In this case, the appellant's service treatment records are complete and neither he nor his representative has suggested otherwise.  Rather, the appellant reports that although he experienced continuous knee problems since participating in the training exercise, he did not seek medical treatment as it was "frowned upon."  His service treatment records, however, show that the appellant sought treatment on multiple occasions for numerous complaints, including heel pain, stomach cramps, tingling in his left calf, an ear ache, a sore throat, and discolored toenails.  On no occasion, however, did the appellant ever report right or left knee pain or other knee symptomatology.  The Board finds that had the appellant in fact been suffering from continuous knee problems since boot camp, he would have undoubtedly mentioned them during one of the many occasions he sought medical treatment for other complaints during his four year period of active service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded); see also FED.R.EVID. 803(7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Moreover, the Board finds it particularly significant that at the appellant's September 1968 military separation medical examination, his lower extremities and musculoskeletal system were examined and affirmatively found to be normal, with no right or left knee disability.  

The Board also notes that the first contemporaneous notation of left knee symptomatology in the post-service evidence of record is in 2002, approximately thirty-four years after service separation.  Moreover, at that time, the appellant reported that his knee pain had been present only for the past four to five months.  He made no mention of an in-service left knee injury or continuous symptoms thereafter.  Similarly, the first contemporaneous notation of right knee pain is in 2003, thirty-five years after service separation.  On that occasion, the appellant reported that his right knee pain had been present for the past three weeks.  Again, he did not report an in-service injury or continuous symptoms thereafter.  In fact, the post-service medical evidence shows that the appellant was thereafter seen on multiple occasions in connection with his complaints of right or left knee pain, but on no occasion prior to filing his claim for VA compensation did he make any reference to in-service knee disabilities which he now contends he suffered from on a continuous basis since service.  The Board finds that the contemporaneous records are far more probative than the appellant's recent recollections of events which occurred decades previously and which were made in the context of a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a veteran).  Given the discussion above, the Board finds that the most probative evidence shows that a chronic right or left knee disability was not present in service, within the first post-service year, or for many years thereafter.  

Although the record establishes that the appellant's right and left knee disabilities were not present in service or for many years thereafter, applicable legal criteria provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board has therefore reviewed the record with particular attention to evidence discussing a relationship between the appellant's current right and left knee disabilities and his active service.  After carefully reviewing the record in its entirety, the Board finds that the most probative evidence establishes that the appellant's current right and left knee disabilities are not causally related to his active service.  

As delineated in detail above, the evidence in favor of the appellant's claim includes the February 2010 letter from his private physician who indicated that it was his opinion that the appellant's "previous arthritis of the left knee may be related to his previous Service connection and history of participating in basic training."  

First, the Board finds that the speculative wording of this medical opinion significantly reduces its probative value.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. Appl 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009) (discussing important guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).

Additionally, the Board finds that the probative value of this opinion is further reduced because it lacks an explanation, rationale, or reference to pertinent medical literature or evidence.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999) (observing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion"); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting that the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The medical opinion evidence which weighs against the appellant's claim includes the August 2011 VA medical opinion in which the examiner indicated that it was his opinion that it was less likely than not that the appellant's current right and left knee disabilities were causally related to the appellant's active service or any incident therein, including the injury he reports sustaining in boot camp.  

The Board finds that this opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a VA physician with the clear expertise to opine on the matter at issue in this case.  In addition, the opinion expressly addressed the appellant's contentions, included a rationale for the opinion rendered, and was based on a review of the appellant's entire claims folder, with specific reference to the pertinent evidence therein.  See Bloom v. West, 12 Vet. App. at 187.  

In summary, the Board finds that right and left knee disabilities were not present during the appellant's active service or for many years thereafter and the most probative evidence shows that his current right and left knee disabilities are not causally related to his active service or any incident therein.  For the reasons discussed above, the preponderance of the evidence is against the claim of service connection for right and left knee disabilities.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


